Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., [after 27 September 1792]
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
[after 27 Sep. 1792]

There being a possibility that the books or papers which Colo. Lewis gave in to me might be called for in some settlement, I meant to ask you to take the trouble of noting where they are, and of delivering them out either to Colo. Lewis or his son should they be wanting. The papers occupy three of the four pigeon holes at the right hand bottom corner of my press. The labels on the three bundles will explain them. The books are those mounted on the top of the others in the central  partition of the press. They consist of one bound volume, and one unbound one which is made up by tacking several together. In the bound volume is an index which I have made to the whole, and refers to every article of every person’s account. With love to Martha and her company I am Dear Sir yours affectionately

Th: J.

